Citation Nr: 1623309	
Decision Date: 06/10/16    Archive Date: 06/21/16

DOCKET NO.  10-42 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to an increased rating for service-connected varicose veins of the right lower extremity, currently rated 10 percent prior to September 7, 2010 and 40 percent from September 7, 2010.

2. Entitlement to a total disability rating for compensation purposes based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. G. Alderman, Counsel


INTRODUCTION

The Veteran served on active duty from June 1980 to June 1983.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia that denied entitlement to a compensable rating for varicose veins.  The Veteran appealed.  In January 2009, the RO granted a 10 percent rating, effective the date of claim.  In September 2010, the RO granted a 40 percent rating from September 7, 2010.

The issue of entitlement to a TDIU was expressly raised in August 2011 correspondence and as such, the Board has listed the TDIU claim as an issue on appeal.  Rice v. Shinseki, 22 Vet. App. 447, 454-455 (2009) (when entitlement to TDIU is raised during the administrative appeal of the initial rating assigned for the underlying disability or disabilities, it is a part of the claim benefits for that disability or disabilities). 

The current record before the Board consists entirely of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to increased ratings for his service-connected varicose veins of the right lower extremity.  In January 2015, subsequent to the January 2015 VA examination, the Veteran had surgery.  A letter dated July 2015 shows the Veteran had pain in his leg, a prickly briar feeling, and a pulling sensation in his leg.  His scar from surgery needed more time to heal.  In September 2015, the Veteran reported to VA providers that the pain in his legs was worse when his knees touched together at night.  He stated that the pain began four months after surgery.  Because it appears that the Veteran had surgery on his service-connected condition and that his symptoms may have worsened since the January 2015 VA examination, the Board finds it prudent to remand this matter for a VA examination to determine the current severity of his service-connected disability.

Regarding entitlement to a TDIU, this claim is inextricably intertwined with the matter remanded herein because a decision on the latter claim may have an impact on the former claim.  Accordingly, the claim of entitlement to a TDIU must be remanded for contemporaneous adjudication.

Accordingly, the case is REMANDED for the following action:

1. Issue the Veteran VCAA notice with regard to the issue of entitlement to a TDIU, and include a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, for completion and return to VA.

2. Obtain and associate with the electronic claims file updated VA treatment records.

3. Schedule the Veteran for a VA examination to determine the severity of his service-connected right leg varicose veins.  The claims file and a copy of this remand must be provided to the examiner and he or she must indicate review of these items in the examination report.

All pertinent clinical findings and subjective complaints must be fully reported and any tests or studies deemed necessary must be performed.

In addressing the manifestations of the disability, the examiner must specifically indicate if they include persistent edema, stasis pigmentation or eczema, ulceration, subcutaneous induration, massive board-like edema, and/or constant pain at rest.

The examiner must describe the functional impairment caused by the residuals of varicose veins, right leg.  The examiner is asked to take a detailed history on the Veteran's employment history, education, and training.  The examiner is asked to provide an opinion on the types of work (if any) the Veteran could undertake, as well as provide examples.

Complete rationales must be provided for the examiner's opinion(s).

4. Conduct any additional development necessary.

5. Then, readjudicate the PTSD increased rating issue on appeal, and adjudicate the issue of entitlement to a TDIU.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case.  Allow an appropriate period of time for response.  


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




